t c summary opinion united_states tax_court james d ktsanes petitioner v commissioner of internal revenue respondent docket no 21592-11s filed date james d ktsanes pro_se rachel l paul for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure the issue for decision is whether any portion of the dollar_figure that petitioner received in in settlement of a dispute with union security insurance co union security is excludable from his gross_income under sec_104 on account of personal physical injuries or physical sickness if not then alternatively whether any portion of such amount is excludable under either sec_104 as an amount received under a workmen’s compensation act or sec_104 as an amount received through accident_or_health_insurance we hold that no portion of the dollar_figure is excludable under any of these paragraphs of sec_104 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and they are so found we incorporate by reference the stipulated facts and the related exhibits petitioner’s legal residence at the time that the petition was filed was in the state of maine petitioner served in the u s marine corps achieving the rank of sergeant at the end of his military service he was employed by coast community college district cccd in orange county california from about through and then again from date through date during his first period of employment at cccd petitioner worked as a campus public_safety_officer during his second period of employment petitioner worked as the assistant director of workforce and economic development a federally funded program to help displaced workers while an employee of cccd petitioner was covered under a group long- term disability insurance_policy issued by union security to cccd for the benefit of its employees the insurance premiums for the long-term disability policy were respondent reserved objections in the stipulation of facts generally based on relevancy and hearsay to many of petitioner’s exhibits see rule d the court overrules respondent’s objections given the more relaxed evidentiary standard applicable to small tax cases see rule b paid_by cccd petitioner did not pay any portion of the premiums on the policy and the monetary value of the payments for coverage under the policy was not includible in his gross_income on or around date petitioner was diagnosed with bell’s palsy which led to his inability to work on date petitioner filed a claim for short-term disability benefits petitioner received short-term disability payments from union security from may through date petitioner’s employment with cccd ended in date in or around date presumably after the applicable elimination period provided by the policy had ended petitioner filed a claim with union security for long-term disability benefits in or around date union security denied petitioner long-term disability benefits on the ground that he was not totally disabled petitioner then entered into extended correspondence principally with cccd attempting to establish his entitlement to long-term disability benefits when his attempts proved unsuccessful petitioner filed a complaint on date against union security and multiple unknown parties identified as doe sec_1 through in the complaint with the superior court of the state of california county of orange the complaint alleged in relevant part at all relevant times there was in full force and effect a policy of insurance providing long term sic disability benefits underwritten and issued by defendant union security to the coast community college district which covered plaintiff as an employee assistant director workforce economic development a federally funded program to help displaced workers and which promised to pay certain long term sic disability benefits should he become totally disabled as defined by california law and unable to perform the substantial and material duties of his occupation in the usual and customary way long term disability benefits were to be paid for the duration of disability with a monthly benefit subject_to certain offsets of of plaintiff’s monthly income of approximately dollar_figure per month for a monthly benefit of approximately dollar_figure following an initial elimination period of approximately days a true and correct copy of the certificate of insurance_policy no hereinafter the policy originally issued by and through the fortis benefits insurance_company and subsequently underwritten by union security and administered by assurant employee_benefits is attached as exhibit a and incorporated herein by this reference all premiums due under the policy have been paid to union security by plaintiff and or on his behalf at all relevant times and plaintiff has performed all obligations under the policy on his part to be performed on or about date plaintiff became totally disabled from his occupation due to a condition of bell’s palsy a neuro- muscular disorder causing among other symptoms facial paralysis plaintiff became unable to work at that time and remained totally disabled through approximately august of after receiving short-term disability benefits from approximately may through june of plaintiff filed his claim for long-term disability benefits in approximately november of on date by way of a letter from assurant of that date from claims specialist nell horstman defendant denied all long-term disability benefits to plaintiff asserting that plaintiff was not totally disabled in fact from date through august of plaintiff’s injuries and medical_condition prevented him from performing the substantial and material duties of his regular occupation in the usual and customary way and thus was totally disabled under construing california law following the submission of his claim for benefits union security has paid no long-term disability benefits to plaintiff for several months following his claim and despite knowledge of his existing and on-going disability documented by appropriate medical testing for example a positive mri defendant undertook little or no investigation of the claim conducted no ime independent medical examination made no claims determinations until march of and paid no benefits to plaintiff instead summarily denying benefits the complaint alleged two causes of action breach of contract and breach of covenant of good_faith and fair dealing with respect to the breach of contract cause of action the complaint alleged union security breached the subject insurance_contract by refusing without just cause to pay long-term disability benefits to plaintiff as required under the policy as a direct and proximate result of defendant’s breach of the insurance_contract plaintiff has suffered contractual damages under the terms and conditions of the policy and other incidental damages and out-of-pocket expenses all in a sum to be determined at the time of trial with respect to the breach of the covenant of good_faith and fair dealing cause of action the complaint alleged union security has breached its duty_of good_faith and fair dealing owed to plaintiff in the following respects a unreasonable and bad faith failure to pay long-term disability benefits to plaintiff at a time when defendant knew that plaintiff was entitled to such benefits under the terms of the policy b unreasonable and bad faith withholding of disability benefits from plaintiff knowing his claim to be valid c unreasonable and bad faith failure to pay long-term disability benefits to plaintiff at a time when the medical information available to defendant including a positive mri showed his entitlement to benefits and at time when defendant had insufficient information within its possession to justify the denial of benefits d unreasonably denying benefits to plaintiff without adequately investigating the claim e unreasonably denying benefits at a time when defendant had conducted no independent medical examination f failing to reasonably investigate and process plaintiff’s claim for long-term disability benefits g unreasonably failing to attempt to effectuate a prompt fair and sic settlement of plaintiff’s claim for disability benefits at a time when liability had become reasonably clear and h unreasonably failing to adhere to california law applicable to plaintiff’s claim for benefits by its failure to consider the real world marketplace for employment for plaintiff and instead asserting that plaintiff was not disabled from a group of jobs which plaintiff was allegedly able to perform as opposed to his own occupation as a proximate result of the aforementioned wrongful conduct of defendant plaintiff has suffered and will continue to suffer in the future damages under the policy plus interest for a total amount to be shown at the time of trial as a further proximate result of the aforementioned wrongful conduct of union security plaintiff has suffered and will continue to suffer anxiety worry mental and emotional distress and other incidental damages and out-of-pocket expenses all to his general damages in a sum to be determined at the time of trial as a further proximate result of the aforementioned wrongful business practices and conduct of defendant plaintiff has been required to retain legal counsel to obtain the benefits and coverage due him under the policy therefore defendant is liable to plaintiff for those attorneys fees incurred by him in order to obtain the benefits under the policy in a sum to be determined at the time of trial the complaint ended with a prayer for relief wherein petitioner sought the following damages for failure to provide long-term disability insurance benefits contractually owed to plaintiff under the policy plus interest including pre-judgment interest in a sum to be determined at the time of trial general damages for mental and emotional distress and other incidental damages in a sum to be determined at the time of trial second cause of action punitive and exemplary damages in an amount appropriate to punish or set an example of defendant second cause of action consequential damages and out-of-pocket expenses related to the denial of benefits in an amount which will compensate for all the detriment proximately caused by defendant brandt attorney fees incurred by plaintiff to obtain the benefits under the policy in a sum to be determined at the time of trial second cause of action pre-judgment interest at the appropriate legal rate brandt v superior court p 2d cal holding that when an insurer withholds benefits under an insurance_policy attorney’s fees reasonably incurred to compel the payment of such benefits are recoverable costs of suit incurred herein and such other and further relief as the court deems just and proper in date petitioner and union security executed a settlement agreement and release settlement agreement it stated in relevant part as follows prefatory statement a a dispute arose between the parties that involved among other things claims regarding certain disability_income benefits allegedly due under the terms and conditions of a group long-term disability insurance police issued by usic union security to coast community college district cccd which provided coverage to ktsanes as an employee of cccd c the parties now deem it in their best interests and for their mutual advantages to resolve compromise and release by this agreement all disputes between them relating to any alleged disabling condition s benefits allegedly due to ktsanes under the terms and conditions of the policy and usic’s handling and or investigation of plaintiff’s claims for benefits including but not limited to the claims described above and in sec_5 below as well as any and all future claims for benefits under the policy payment usic shall pay the law offices of robert k scott the sum of sixty- five thousand dollars and zero cents dollar_figure without deduction or offset hereinafter referred to as the payment made payable to the robert k scott apc client trust account trust account usic will make the payment within ten days following the tender of the executed agreement by ktsanes and usic’s counsel surrender of coverage ktsanes represents warrants and agrees that he surrenders all of his coverage under any policy of insurance issued by usic including the policy and any and all life_insurance policies ktsanes further agrees that in the future he shall be deemed ineligible to become insured under any current or future policy issued administered or underwritten by usic if ktsanes becomes employed in the future with a group that is insured or underwritten by usic this paragraph will not have application releases representations and warranties a ktsanes on his own behalf and on behalf of his respective predecessors successors heirs assigns agents and legal representatives does hereby relieve release and forever discharge usic and its owners administrators sponsors transferees grantees legatees shareholders partners officers directors brokers employees agents representatives attorneys reinsurers past or present subsidiaries predecessors successors assigns parent corporations affiliated corporations or entities employee benefit plans thereof sponsors plan administrators and heirs including those who may assume any and all of the above-described capacities subsequent to the execution and effective date of this agreement all sometimes collectively referred to herein as releasees of and from any and all claims of any nature whatsoever known or unknown fixed or contingent whether at law or at equity from the beginning of time to the date hereof arising out of any alleged disabling condition s and claims for benefits allegedly due to ktsanes under the policy and or the related benefit plan collectively referred to as the claims which were or could have been asserted in a civil_action including but without in any way limiting the generality of the foregoing any and all claims arising out of ktsanes’ participation in the policy and or plan usic’s conduct in handling investigating administering or denying plaintiff’s claims for benefits under the policy and or plan and any and all claims for benefits or claims resulting from any alleged known or unknown breach of any contract or statute referred to in the civil_action or any other alleged common count tort or extra contractual claims arising out of or in any way connected with the dispute surrounding the claims for benefits allegedly due to ktsanes c ktsanes has received independent legal advice from attorneys of his own choice with respect to the advisability of executing this agreement requesting the dismissal of the civil_action and the meaning of california civil code section relating to general release of claims d ktsanes’ attorneys are knowledgeable of the facts and issues raised in the civil_action and are experienced and competent to advise ktsanes with regard to the terms conditions and advisability of executing this agreement h ktsanes acknowledges that usic has not provided any advice to ktsanes about the tax consequences if any of this agreement and any such tax consequences are ktsanes’ sole responsibility termination of contractual relationships and rights ktsanes expressly agrees and recognizes that any relationship contractual or otherwise previously or now existing between ktsanes and releasees is permanently and irrevocably terminated and any and all insurance coverage of any kind afforded to ktsanes by releasees is canceled void and terminated effective immediately tax_liability ktsanes understands and acknowledges that usic will report the payment to the internal_revenue_service in the same manner as any periodic long-term sic disability benefits under the policy indemnification ktsanes hereby agrees to indemnify and hold any and all releasees harmless from and against any claim demand damage debt liability account reckoning obligation cost expense lien action or cause of action including payment of attorneys’ fees and costs actually incurred whether or not litigation is commenced of any nature incurred by releasees or any releasee as a result of any person or entity asserting any rights or claims under the policy or in connection with any of the issues raised in the civil_action this indemnity does not require payment as a condition_precedent to recovery by releasees or any releasee against ktsanes joint preparation ktsanes has cooperated and participated in the drafting and preparation of this agreement therefore any construction to be made of this agreement shall not be construed against usic or any releasees in sum both the relief sought by petitioner and the dollar_figure payment ultimately agreed to by union security in the parties’ settlement agreement contemplated a resolution of his claim for long-term disability benefits the settlement agreement did not allocate any part of such payment to physical injuries or physical sickness rather the settlement agreement provided that union security’s payment to petitioner would be reported to the irs as long-term disability benefits under the policy the settlement agreement was never submitted to the california workers’ compensation appeals board wcab for approval nor did petitioner obtain approval of the settlement from the wcab union security subsequently paid petitioner dollar_figure in consistent with the settlement agreement union security issued a form_w-2 wage and tax statement which reported that petitioner received dollar_figure of third-party_sick_pay in petitioner timely filed a form_1040 u s individual_income_tax_return for on it petitioner acknowledged receipt of dollar_figure from union security but excluded such amount from taxable_income respondent issued a notice_of_deficiency in date in it respondent adjusted petitioner’s taxable_income to include the dollar_figure that petitioner had previously excluded petitioner timely filed a petition for redetermination of the deficiency ultimately the case was recently tried before the court discussion we decide the issues in this case without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 gross_income generally includes all income from whatever source derived unless specifically excluded sec_61 348_us_426 it is also well established that statutory exclusions from gross_income such as those provided in sec_104 are to be narrowly construed see 515_us_323 and that the taxpayer must fall squarely within the requirements of an exclusion for it to apply 111_tc_339 ndollar_figure forste v commissioner tcmemo_2003_103 wl at sec_104 excludes from gross_income the amount of any damages other than punitive_damages received by suit or agreement on account of personal physical injuries or physical sickness in addition under sec_104 amounts received under workmen’s compensation acts that compensate for occupational personal injuries or sickness are excludable from income finally under sec_104 amounts received through accident_or_health_insurance for personal injuries or sickness are excludable from gross_income unless such amounts are either attributable to contributions by the employer that were not includible in the gross_income of the employee or paid_by the employer petitioner argues that the entire settlement amount in issue dollar_figure is excludable from gross_income under sec_104 as an amount received on account of physical injuries or physical sickness or alternatively that it is excludable under sec_104 as an amount received under california’s workers’ compensation laws although petitioner does not expressly invoke sec_104 the court nonetheless considers whether that section might apply a sec_104 requirements for exclusion the supreme court has held that for a recovery to be excludable under sec_104 a taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is ‘based upon tort or tort-type rights’ in addition the taxpayer must show that the damages were received ‘on account of personal injuries or sickness ’ commissioner v schleier u s pincite the requirement that the recovery be based upon tort-like action was rooted in the former regulations under sec_104 former regulations see 141_tc_331 citing 504_us_229 and t d fed reg date see also sec_1_104-1 income_tax regs before amendment by t d i r b in the secretary amended the regulations and abandoned the based upon tort or tort-type rights requirement so long as recovery is on account of physical injuries or physical sickness even if recovery is under a statute that does not provide for a broad range of tort remedies see sec_1_104-1 income_tax regs the parties do not dispute the applicability of the new regulations and in the instant case the court applies them as written see simpson v commissioner in congress amended sec_104 by adding the requirement that any amount received must be on account of personal injuries that are physical or sickness that is physical small_business job protection act of pub_l_no sec stat pincite the new regulations may be applied retroactively at the desire of the taxpayer sec_1_104-1 income_tax regs the new regulations are favorable to petitioner therefore the court applies the regulations retroactively continued t c pincite in short under the applicable regulations some or all of the payments may be excluded from gross_income under sec_104 if the taxpayer can show the amount of damages received on account of the taxpayer’s physical injuries or physical sickness payment received on account of union security’s denial of petitioner’s claim for long-term disability benefits in 519_us_79 the supreme court read the phrase on account of to require a strong causal connection thereby making sec_104 applicable only to those personal injur ies lawsuit damages that were awarded by reason of or because of the personal injuries see also 493_f3d_170 d c cir the supreme court specifically rejected a but for formulation in favor of a stronger causal connection o’gilvie v united_states u s pincite the relief that petitioner sought in his complaint was causally connected and strongly so to the denial by union security of his claim for long-term disability benefits although petitioner’s complaint alleged that he became disabled as a result of physical injuries or sickness this but for connection is insufficient to satisfy the on account of relationship discussed in o’gilvie for continued for his benefit purposes of the exclusion under sec_104 petitioner would not have filed his complaint if union security had not denied his claim but instead paid him the long-term disability payments that he sought in other words petitioner sought compensation on account of the denial of his long-term disability benefits not for any physical injuries or physical sickness see 519_us_79 accordingly the court concludes that the dollar_figure payment was not made on account of physical injuries or physical sickness within the meaning of sec_104 complaint settlement agreement and the payor’s intent in addition to the foregoing when a taxpayer receives a payment under a settlement agreement as is the case here the nature of the claim that was the actual basis for settlement guides the court’s decision whether such payment is excludable from income under sec_104 see united_states v burke u s pincite simpson v commissioner t c pincite molina v commissioner tcmemo_2013_226 at thus whether the settlement payment is excludable from gross_income depends on the nature and character of the claims asserted and not upon the validity of those claims 87_tc_236 aff’d 835_f2d_67 3d cir 80_tc_1104 in short the court looks to the specific claims for which the settlement was paid 105_tc_396 aff’d 121_f3d_393 8th cir kees v commissioner tcmemo_1999_41 wl at citing allen v commissioner t c memo thus whether a settlement is achieved through a judgment or by a compromise_agreement the question to be asked is in lieu of what were the damages awarded 144_f2d_110 1st cir aff’g 1_tc_952 79_tc_680 aff’d without published opinion 749_f2d_37 9th cir to justify the exclusion from income under sec_104 petitioner must show that his settlement proceeds were in lieu of damages for physical injuries or physical sickness see 507_f3d_857 5th cir aff’g tcmemo_2005_250 ahmed v commissioner tcmemo_2011_295 wl at aff’d 498_fedappx_919 11th cir the determination of the nature of the underlying claim is factual bagley v commissioner t c at see espinoza v commissioner tcmemo_2010_53 aff’d 636_f3d_747 5th cir save v commissioner tcmemo_2009_209 wl at n stating that although cases were decided under sec_104 before it was amended in their holding regarding the characterization of settlement proceeds in lieu of damages remains good law 102_tc_116 aff’d in part rev’d in part and remanded on another issue 70_f3d_34 5th cir ultimately the character of the payment hinges on the payor’s dominant reason for making the payment green v commissioner f 3d pincite the court looks first to the language of the agreement itself for indicia of purpose id pincite 349_f2d_610 10th cir aff’g tcmemo_1964_33 robinson v commissioner t c pincite if the settlement lacks express language stating what the amount_paid pursuant to the agreement was to settle or is otherwise not clear the court looks to the intent of the payor considering all of the facts and circumstances knuckles v commissioner f 2d pincite robinson v commissioner t c pincite ahmed v commissioner wl at kees v commissioner wl at where the agreement does not mention purpose the court may look at other facts that reveal the payor’s intent such as the amount_paid the evidence adduced at trial and the factual circumstances that led to the agreement green v commissioner f 3d pincite although the belief of the payee is relevant to that inquiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making the payment 290_f2d_283 2d cir aff’g per curiam tcmemo_1960_21 fono v commissioner t c pincite petitioner contends that the payment he received from the settlement agreement was to compensate him for physical injuries or physical sickness ie his bell’s palsy which ultimately led to him being unable to work and to filing a claim for long-term disability although the complaint mentioned petitioner’s bell’s palsy the complaint did not specifically seek relief for any physical injuries or physical sickness instead it sought damages for failure to provide long-term disability insurance benefits general damages for mental and emotional distress punitive and exemplary damages consequential and out-of-pocket damages attorney’s fees prejudgment_interest and the cost of the suit neither the complaint nor the settlement agreement tends to show that the dollar_figure settlement amount was paid on account of physical injuries or physical sickness nor does the record show that the payor’s intent was to make the payment for anything other than to satisfy petitioner’s claim for long-term disability benefits additionally the settlement agreement did not allocate any portion of the dollar_figure to physical injuries or physical sickness rather the settlement amount was paid to satisfy petitioner’s claim for long-term disability benefits not only does the settlement agreement not mention any physical injuries or physical sickness it specifically states that union security would report the payment to the internal_revenue_service in the same manner as any periodic long-term disability benefits received under the policy and union security did so by issuing a form_w-2 to petitioner reporting a payment of dollar_figure granted the settlement agreement’s boilerplate list of claims from which petitioner agreed to release union security included any and all claims arising out of any alleged disabling conditions s but as just mentioned the settlement agreement did not allocate any portion of the payment to any claim for physical injuries or physical sickness see molina v commissioner tcmemo_2013_226 ahmed v commissioner wl at espinoza v commissioner tcmemo_2010_53 aff’d 636_f3d_747 5th cir evans v commissioner tcmemo_1980_142 holding that failure to allocate a settlement requires inclusion of the entire settlement payment in income the court has held that the nature of underlying claims cannot be determined from a general release that is broad and inclusive see connolly v commissioner tcmemo_2007_98 and that all settlement proceeds are included in gross_income where there is a general release lacking any allocation of settlement proceeds among various claims see evans v commissioner tcmemo_1980_142 in view of the foregoing on the evidence the court holds that sec_104 does not serve to exclude the dollar_figure settlement from petitioner’s income b sec_104 sec_104 excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to employees for occupational personal injuries or sickness sec_1_104-1 income_tax regs to qualify for the exclusion a taxpayer must show that benefits were received under a statute or a regulation see 760_f2d_466 2d cir aff’g tcmemo_1984_525 see also 139_f3d_1165 7th cir therefore for petitioner’s settlement payment to constitute an amount received under workmen’s compensation acts the settlement agreement must comply with the statutory requirements to be valid under california workers’ compensation laws california workers’ compensation laws provide that generally the wcab must approve any release or agreement to compromise an employer’s liability for workers’ compensation benefits before the release or agreement becomes valid cal lab code sec_5001 west furthermore the parties must file the signed release or compromise with the wcab for the board to enter the award on the basis of the release or agreement id sec_5002 in the instant case petitioner admits that he never submitted the settlement agreement to the wcab for approval nor did he obtain approval of the settlement from the wcab the settlement agreement thus fails to meet the express requirement of california’s workers’ compensation laws that settlement approval be obtained from the wcab consequently the dollar_figure payment that petitioner received pursuant to the settlement agreement was not received under the state’s workers’ compensation act see simpson v commissioner t c pincite discussing steller v sears roebuck co cal rptr 3d ct app accordingly sec_104 does not serve to exclude the dollar_figure settlement payment from petitioner’s income c sec_104 generally amounts received through accident_or_health_insurance for personal injuries or sickness are excluded from gross_income under sec_104 this exclusion does not apply however if the amounts are either attributable to contributions by the employer that were not includible in the gross_income of the employee or paid_by the employer sec_104 hayden v commissioner tcmemo_2003_184 aff’d 127_fedappx_975 9th cir in the instant case petitioner received dollar_figure in from union security in settlement of his claim that long-term disability benefits were due to him on the basis of an accident_or_health_insurance plan sponsored by an employer cccd see watts v commissioner tcmemo_2009_103 wl at however the benefits of the long-term disability insurance_policy and coverage were attributable to contributions made by cccd petitioner’s employer and the contributions were not included in petitioner’s gross_income therefore sec_104 does not serve to exclude the settlement payment from gross_income conclusion if in union security had approved petitioner’s claim for long-term disability benefits under the group_insurance policy issued to cccd receipt of those benefits would have been taxable to petitioner however union security denied the claim and petitioner found it necessary to sue alleging breach of contract and breach of the covenant of good_faith and fair dealing the dollar_figure the exclusion does not extend to amounts attributable to deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year see watts v commissioner tcmemo_2009_103 wl at n that petitioner received in settlement of his suit essentially represented a substitute for what he would have received had his claim been approved under these circumstances no part of that payment is excludable under any subdivision of sec_104 respondent’s determination is therefore sustained to give effect to our disposition of the disputed issue decision will be entered for respondent
